Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwindt (US 20190172361 A1) in view of Chen (US 20180313975 A1) and Hoogland (US 20160290817 A1).
In regards to claim 1, Schwindt teaches an apparatus configured to determine and provide crowdsourced aircraft system data, the apparatus comprising at least processor and at least one non-transitory memory including program code, the at least one non-transitory memory including program code. The at least one non-transitory memory and the program code configured to, with the processor,  cause the apparatus (Abstract; Paragraph 4) to at least receive a first set of sensor data from a first aircraft system, wherein the first set of sensor data comprises data capture by one or more sensors at the first aircraft system during a first event within a first landing region (Paragraphs 4, 5).
Schwindt fails to teach determining  based on the first set of sensor data, a cloud ceiling value for a location and a time at which the first set of sensor data was captured.  Chen on the other hand teaches determining, based on the first set of sensor data, a cloud ceiling value for a location and a time at which 
Schwindt modified fails determine, based at least on the first landing region, one or more alternative landing regions; and cause transmission of one or more indications of the one or more determined alternative landing regions, the cloud ceiling value associated with the first landing region and the one or more cloud ceiling values associated with one or more alternative landing regions to a second aircraft system. Hoogland on the other hand, teaches cloud ceiling data thresholds (Paragraph 55) to determine a specific airport runway is not suitable for landing based on failed threshold.  Furthermore, Hoogland teaches the use of crowdsourcing information from several aircraft systems relating to landing grounds (Paragraph 174), and generating a second runway for landing based on several factors for the aircraft to be unable to land at its original desired landing runway including low cloud ceilings related to hazardous weather (Paragraph 187).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoogland’s teaching with Schwindt modified’s teaching in order to a safe and successful landing of an aircraft in a scenario of inclement/hazardous weather present at a destined runway.
In regards to claim 2, Schwindt modified teaches the memory including the program code is further configured to, with the processor, cause the apparatus to: receive one or more additional sets of sensor data from one or more additional aircraft systems; wherein the one or more additional sets of sensor data are associated with the first landing region (Paragraphs 4, 5).  Schwindt modified via Chen teaches determining, based on the first set of sensor data and the one or more additional sets of sensor data, an updated cloud ceiling value for the first landing region; and cause transmission of the updated cloud ceiling value to one or more additional aircraft systems (Paragraphs 70, 86).

In regards to claim 5, Schwindt modified teaches the first event comprises an ascension of the aircraft system within the first landing region or a descension of the first aircraft system within the first landing region.(Paragraph 5).
In regards to claim 8, Schwindt  teaches a computer-implemented method configured to determine and provide crowdsourced data, the method comprising: receiving a first set of sensor data from a first aircraft system, wherein the first set of sensor data comprises data captured by one or more sensors at the first aircraft system during a first event within a first landing region (Abstract; Paragraphs 4, 5).
 Schwindt fails to teach determining, based on the first set of sensor data, a cloud ceiling value for a location and a time at which the first set of sensor data was captured; storing the cloud ceiling value in association with the first landing region based on the location associated with the first set of sensor data.  Chen however teaches determining, based on the first set of sensor data, a cloud ceiling value for a location and a time at which the first set of sensor data was captured (Paragraph 74); storing the cloud ceiling value in association with the first landing region based on the location associated with the first set of sensor data (Paragraph 85).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Chen’s teaching with Schwindt’s teaching in order to effectively safely land or take off aircrafts at risk of inclement weather accordingly.  
Schwindt modified fails to teach an instance in which the cloud ceiling value stored in association with the first landing region fails to satisfy a predefined threshold: determining, based at least on the first landing region,  Hoogland on the other hand teaches an instance in which the cloud ceiling value stored in association with the first landing region fails to satisfy a predefined threshold: determining, based at least on the first landing region (Paragraph 55) one or more alternative landing regions; and causing 
In regards to claim 9, Schwindt modified teaches receiving one or more additional sets of sensor data from one or more additional aircraft systems; wherein the one or more additional sets of sensor data are associated with the first landing region (Paragraphs 4, 5).  Furthermore, Chen teaches determining, based on the first set of sensor data and the one or more additional sets of sensor data, an updated cloud ceiling value for the first landing region; and causing transmission of the updated cloud ceiling value to one or more additional aircraft systems (Paragraphs 70, 86).
In regards to claim 11, Schwindt modified via Chen teaches determining an updated cloud ceiling value for the first landing region comprises: aggregating the first set of sensor data and the one or more additional sets of sensor data to determine a most recent cloud ceiling value for a time period, wherein the updated cloud ceiling value represents the most recent cloud ceiling value (Paragraph 70).
In regards to claim 12, Schwindt modified teaches the first event comprises an ascension of the aircraft system within the first landing region or a descension of the first aircraft system within the first landing region (Paragraph 5).
In regards to claim 15, Schwindt teaches  computer program product comprising at least one non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to: receive a first set of sensor data from a first aircraft system (Abstract; Paragraph 4), wherein the first set of sensor data comprises data captured by one or more sensors at the first aircraft system during a first event within a first landing region (Paragraphs 4, 5).
Schwindt fails to teach determining, based on the first set of sensor data, a cloud ceiling value for a location and a time at which the first set of sensor data was captured; store the cloud ceiling value in 
Furthermore, Schwindt modified fails to teach causing transmission of one or more indications of the one or more determined alternative landing regions, the cloud ceiling value associated with the first landing region and the one or more cloud ceiling values associated with one or more alternative landing regions to a second aircraft system.  Hoogland on the other hand teaches  cloud ceiling data thresholds (Paragraph 55) to determine a specific airport runway is not suitable for landing based on failed threshold.  Furthermore, Hoogland teaches the use of crowdsourcing  information from several aircraft systems relating to landing grounds (Paragraph 174), and generating a second runway for landing based on several factors for the aircraft to be unable to land at its original desired landing runway including low cloud ceilings related to hazardous weather (Paragraph 187).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to Hoogland’s teaching with Schwindt modified’s teaching in order to a safe and successful landing of an aircraft in a scenario of inclement/hazardous weather present at a destined runway.
In regards to claim 17, Schwindt modified teaches the computer- readable program code portions comprising the executable portion are configured to further: receive one or more additional sets of sensor data from one or more additional aircraft systems; wherein the one or more additional sets of sensor data are associated with the first landing region (Paragraphs 4, 5).  Furthermore, Chen teaches determining, 
In regards to claim 18, Schwindt modified via Chen teaches the computer- readable program code portions comprising an executable portion configured to determine an updated cloud ceiling value for the first landing region are further configured to aggregate the first set of sensor data and the one or more additional sets of sensor data to determine a most recent cloud ceiling value for a time period, wherein the updated cloud ceiling value represents the most recent cloud ceiling value (Paragraph 70).  
In regards to claim 19, Schwindt modified teaches the computer program product according to claim 15, wherein the first event comprises an ascension of the aircraft system within the first landing region or a descension of the first aircraft system within the first landing region (Paragraph 5).

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 10 and 17  read as follows “wherein the at least one non-transitory memory and the program code that is configured to, with the processor, cause the apparatus to at least determine an updated cloud ceiling value for the first landing region is further configured to: aggregate the first set of sensor data and the one or more additional sets of sensor data to determine an average cloud ceiling value for a time period, wherein the updated cloud ceiling value represents the average cloud ceiling value.”  During the filing date of the said invention, there was no prior art teaching the scope of the invention in its entirety.

Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“wherein the at least one non-transitory memory and the program code that is configured to, with the processor, cause the apparatus to at least cause transmission of the cloud ceiling value is further configured to: receive a cloud ceiling information request from the second aircraft system; wherein the cloud ceiling information request is associated with the first landing region; and wherein the cloud ceiling value associated with the first landing region and the one or more cloud ceiling values associated with one or more alternative landing regions are caused to be transmitted in response to receiving the cloud ceiling information request.”  During the filing date of the said invention, there was no  prior art teaching the scope of the invention in its entirety.

Claims 7, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 14 and 21 read as follows “wherein the determination of the one or more alternative landing regions is further based on one or more cloud ceiling values associated with the one or more alternative landing regions, and at least one non-transitory memory and the program code that is configured to, with the processor, cause the apparatus to cause transmission of the one or more cloud ceiling values associated with one or more alternative landing regions is further configured to: determine whether the one or more cloud ceiling values stored in association with the one or more alternative landing regions satisfy the predefined threshold, wherein the transmission of the one or more cloud ceiling values associated with one or more alternative landing regions includes only cloud ceiling values associated with one or more alternative landing regions that satisfy the predefined threshold.”  During the filing date of the said invention, there was no  prior art teaching the scope of the invention in its entirety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685